Zimmerman, Judge.
1. Unless there is a statute removing immunity, a governmental unit or agency may escape liability for the commission of a tort upon a showing that a governmental function was being performed at the time the tort occurred.
2. Whether the performance of various activities by a municipality is governmental or proprietary frequently depends on the peculiar facts of the particular case. In one instance a municipally owned hospital may be found to be carrying on a governmental function in the manner of its operation, whereas in another instance a finding may be made that a municipally owned hospital is being operated in a proprietary capacity.
Judgments affirmed.
Taft, C. J., O’Neill and Brown, JJ., concur.
Matthias, Herbert and Schneider, JJ., concur in case No. 38955 but dissent in case No. 38459.